VICKERY, J.
COURTS.
(180 R) It is the duty of the receivers, in whose hands a business has been placed, to settle and adjust the affairs of the concern, but not to reorganize it for the purpose of carrying it on, and a contract made with the receivers of a real estate company to reorganize the concern is invalid.
APPEAL.
(30 G) Appeal does not lie to the Court of Appeals from an order of the Court of Common Pleas refusing permission to sue receivers upon contract to reorganize and conduct a business placed in their hands.
(Sullivan, PJ., and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue. '